 

Case 4:18-cv-10264-JLK Document 14 Entered on FLSD Docket 02/15/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION
CASE NO. 18-cv-10264-JLK
GEICO MARINE INSURANCE COMPANY,
Plaintiff,
vs.

I] GIRLS LLC and LANA STOIA,

Defendants.
/

FINAL ORDER OF DISMISSAL

THIS MATTER is before the Court on the Plaintiff's Notice of Settlement (D.E.
#13) filed February 14, 2019, in the above-styled case indicating that a settlement was
reached between the parties. Accordingly, after a careful review of the record and the
court being otherwise fully advised in the premises, it is

ORDERED, ADJUDGED and DECREED as follows:

1. The above-styled case is hereby DISMISSED. The Court retains
Jurisdiction to enforce the terms of the settlement.

2. All unresolved pending motions in this case are hereby DENIED as moot. |

3, The Pretrial Conference previously set for October 4, 2019 and the
Trial previously set for November 12, 2019 are hereby CANCELED.

4, The Clerk shall CLOSE this case.
Case 4:18-cv-10264-JLK Document 14 Entered on FLSD Docket 02/15/2019 Page 2 of 2

DONE and ORDERED in chambers at the James Lawrence King Federal Justice |
Building and United States Courthouse, Miami, Florida, this 15" day of February, 2019. |

Jar Patna,

AMES LAWRENCE KING
UNITED STATES DISTRICT GE

Copies furnished to:
All Counsel of Record
